Order filed, March 21, 2012.




                                              In The

                        Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-12-00084-CV
                                        ____________

                   KEN BIGHAM AND TRACY HOLLISTER, Appellant

                                                V.

            SOUTHEAST TEXAS ENVIRONMENTAL, LLC, ET AL, Appellee


                            On Appeal from the 80th District Court
                                     Harris County, Texas
                              Trial Court Cause No. 2007-55020


                                              ORDER
       The reporter’s record in this case was due February 24, 2012, 2012. See Tex. R. App. P.
35.1. On February 26, 2012, this court ordered the court reporter to file the record within 15
days. The record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.

       We order Michelle Tucker, the official court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Michelle Tucker does not
timely file the record as ordered, we will issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                           PER CURIAM